Citation Nr: 0612722	
Decision Date: 05/02/06    Archive Date: 05/15/06

DOCKET NO.  02-21 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for an umbilical hernia, to 
include post-operative residuals of a herniorrhaphy.  


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel




INTRODUCTION

The veteran had active military service from September 1981 
to May 1990.

This case comes to the Board of Veterans' Appeals (Board) 
from a June 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia, which granted service connection for the residuals 
of a cesarean section (c-section) scar, with an initial 
evaluation of 10 percent effective from October 25, 2000.  
But that decision also denied service connection for an  
umbilical hernia.  

In April 2003, to support her claim, the veteran testified at 
a hearing before the undersigned Veterans Law Judge (VLJ) of 
the Board in Washington, D.C., and       a transcript of the 
proceeding is of record.  Then in September 2003, the Board 
remanded the veteran's claim to the RO (via the 
Appeals Management Center (AMC) in Washington, DC), for 
additional evidentiary development.  Following completion of 
the requested actions, the AMC issued a January 2006 
supplemental statement of the case (SSOC) continuing the 
denial of the claim, and returned the case to the Board for 
further appellate review.


FINDINGS OF FACT

1.	The RO has provided the veteran with thorough and detailed 
notice regarding the procedures under the Veterans Claims 
Assistance Act (VCAA) for the evidentiary development of the 
claim on appeal.  Moreover, all relevant evidence necessary 
for an equitable disposition of this matter has been 
obtained.  

2.	On a VA gastrointestinal examination in March 2004, the 
examiner expressed the opinion that the veteran's umbilical 
hernia is not medically related to her active military 
service, including her occupational duties and 
responsibilities in service, and any medical treatment or 
procedures which she underwent during that          time 
period.                 

CONCLUSION OF LAW

The veteran's umbilical hernia was not incurred or aggravated 
in service. 38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.1,   3.6, 3.102, 3.159, 3.303 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126 (West 2002), became effective on November 9, 2000.  
Implementing regulations were created, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2005).  
The VCAA and implementing regulations eliminated the 
requirement of submitting a well-grounded claim, and provide 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA and implementing regulations also 
require VA to notify the claimant and the claimant's 
representative of any information, and any medical or lay 
evidence, not previously provided to the Secretary that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative of which portion of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. § 
5103(a) (West 2002); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-
87 (2002).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) ("Pelegrini II"). This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).
During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
"service connection" claim.

As previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and 
the disability; (4) degree of disability; and (5) effective 
date of the disability.

Upon receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

Regarding the degree of disability element, Dingess/Hartman 
holds that a claimant must, at a minimum, be notified that 
should service connection be awarded, a schedular or 
extraschedular disability rating will be determined by 
applying relevant diagnostic codes in the rating schedule, 
found in Title 38, Code of Federal Regulations, to provide a 
disability rating from 0 percent to as much as 100 percent 
(depending on the disability involved) based on the nature of 
the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment.  Moreover, consistent with 
the statutory and regulatory history, that notice must 
provide examples of the types of medical and lay evidence 
that the claimant could submit (or ask VA to obtain) that are 
relevant to establishing a disability - e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing 
exceptional circumstances relating to the disability.

As to the effective date element, Dingess/Hartman holds that 
the claimant must be notified

that the effective date of an award of service 
connection and any assigned disability rating(s) 
will be determined based on when VA receives the 
claim, when the evidence that establishes the basis 
for a disability rating that reflects that level of 
disability was submitted, or on the day after the 
veteran's discharge from service if the claim that 
is the basis for which service connection is 
awarded is submitted within one year after 
discharge.  

Concerning the matter of timing, the Court states that the 
notice on the disability rating and effective date elements 
must be provided prior to an initial unfavorable decision by 
the agency of original jurisdiction (AOJ, i.e., RO).  Such 
timely notice provides a meaningful opportunity for a 
claimant to act responsively and to participate effectively 
in the development of his or her claim.  When a content-
complying - but late, notice is provided, a question is 
raised as to whether the claimant was prejudiced by the late 
notice, and the answer to that question depends on the 
factual situation in a particular case.  See, too, Pelegrini 
II, 18 Vet. App. at 119-20 (where the Court also held, among 
other things, that VCAA notice, as required by 38 U.S.C. § 
5103(a), to the extent possible, must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits).

While the decision in Dingess/Hartman talks about "service 
connection" and involves downstream initial rating and 
effective date claims, the impact of this decision is not 
limited to Fenderson v. West, 12 Vet. App. 119 (1999) - type 
situations involving the assignment of staged initial 
disability ratings.  Because the Court's decision is premised 
on the five elements of a service connection claim, it is the 
consensus opinion within the Department that the analysis 
employed can be analogously applied to any matter that 
involves any one of the five elements of a 
"service connection" claim.  For example, the notice for an 
increased rating claim needs to include a discussion of the 
effective date element, and as specifically applicable here, 
the notice for a reopening claim needs to discuss both the 
rating and effective date elements, etc.  Similarly, even for 
claims that "fall beyond" the five basic elements of a 
service connection claim, such as special monthly 
compensation, pension, etc., the effective date to be 
assigned if the claim is granted is a matter that needs to be 
addressed in the VCAA notice.

In the present appeal, several letters have been issued to 
the veteran for the purpose of notifying her of the 
significance of the VCAA duty to notify and assist to the 
ongoing evidentiary development of her claim for service 
connection.  The relevant correspondence addressing the VCAA 
has consisted of letters issued by the RO, dated in December 
2000 and June 2001, and more recently letters provided by the 
AMC dated from March 2004 through March 2005.  The initial 
December 2000 correspondence from the RO informed the veteran 
as to the measures through which VA would help to obtain 
relevant evidence, and of the opportunity to submit general 
information concerning the diagnosis and treatment of an 
umbilical hernia.  The next letter, dated in June 2001, 
notified her of the enactment of the VCAA, and provided more 
in-depth notification as to the information and evidence not 
of record necessary to substantiate the claim, as well as the 
mutual obligation between her and VA to obtain evidence 
relevant to the disposition of the claim.  See Quartuccio, 16 
Vet. App. at 186-87.   

Subsequent VCAA notice letters continued to inform the 
veteran as to the procedures in effect for supplementing the 
record with relevant medical findings, and notified her of 
the ongoing attempts to obtain previous hospitalization 
records from several military facilities.  Other key notice 
documents included in the claims file include the November 
2002 statement of the case (SOC), and January 2006 SSOC 
issued to the veteran.  The former document also included 
citation to           38 C.F.R. § 3.159 -- the regulation 
that sets forth the procedures by which VA will assist a 
claimant in the development of a claim for compensation 
benefits.

The information provided by way of the above-noted documents 
satisfied the first three notice requirements outlined in 38 
C.F.R. § 3.159(b)(1) and Pelegrini II.  However, none of the 
letters provided to the veteran include the specific language 
of the "fourth element" mentioned above.
In a precedent opinion, VA's General Counsel addressed the 
issue of the "fourth element" of the VCAA notice as 
outlined by the Court in Pelegrini v. Principi, 17 Vet. App. 
412 (2004) (Pelegrini I).  See VAOPGCPREC 1-04 (Feb. 24, 
2004).  The "fourth element" language in Pelegrini I is 
substantially identical to that of Pelegrini II, as 
mentioned, requiring VA under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)(1) to request the claimant provide any 
evidence in his or her possession that pertains to the 
claim.  Id.  The General Counsel's opinion held that this 
language was obiter dictum and not binding on VA.  See 
VAOPGCPREC 1-04 (Feb. 24, 2004); see also Pelegrini II, 18 
Vet. App. 112, 130 (2004) (Ivers, J., dissenting).  In 
addition, the General Counsel's opinion stated VA may make a 
determination as to whether the absence of such a 
generalized request, as outlined under § 3.159(b)(1), is 
harmful or prejudicial to the claimant.  For example, where 
the claimant is asked to provide any evidence that would 
substantiate his or her claim, a more generalized request in 
many cases would be superfluous.  Id.  The Board is bound by 
the precedent opinions of VA's General Counsel, as the chief 
legal officer for the Department.  38 U.S.C.A. § 7104(c) 
(West 2002).

Here, although none of the VCAA letters issued to the 
veteran contained the precise language specified in 38 
C.F.R. § 3.159(b)(1), the Board finds that the veteran was 
otherwise fully notified of the need to give VA any evidence 
pertaining to her claim.  In this respect, the March 2004 
correspondence requested that the veteran provide the AMC 
with any evidence or information that she might have that 
pertained to the claim.  So a more generalized request with 
the precise language outlined in § 3.159(b)(1) would be 
redundant.  The absence of such a request is unlikely to 
prejudice her, and thus, the Board finds this to be harmless 
error.  VAOPGCPREC 1-04 (Feb. 24, 2004); see also Mayfield 
v. Nicholson, 19 Vet. App. 103, 128, rev'd on other grounds, 
No. 05-7157 (Fed. Cir.              Apr. 5, 2006).  
(Requesting additional evidence supportive of the claim 
rather than evidence that pertains does not have the natural 
effect of producing prejudice.  The burden is on the 
claimant in such a situation to show that prejudice actually 
exists).


Note also that, although the veteran was not provided notice 
of the type of evidence necessary to establish a disability 
rating or effective date for the disability on appeal, this 
was nonprejudicial.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction (AOJ, 
i.e., RO), the Board must consider whether the veteran has 
been prejudiced thereby).  This is because, since the Board 
will conclude below that the preponderance of the evidence is 
against her claim for service connection, any questions as to 
the appropriate disability rating or effective date to be 
assigned are rendered moot.

Furthermore, as mentioned above, in addition to the criteria 
as to adequate content of the VCAA notice provided, there is 
also the consideration that the relevant notice letters must 
have been issued in a timely manner.  Here, both the December 
2000 and June 2001 letters sent to the veteran were dated 
prior to the June 2002 rating action on appeal, which 
represented the initial adjudication of her claim for service 
connection -- so these letters met the legal definition for 
timely notice, as set forth in Pelegrini II.  See also 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  That said, 
the subsequent letters from the AMC, dated in March 2004, 
October 2004, and March 2005 were each issued after the June 
2002 RO decision, and would not be considered timely under 
the above criteria.  However, any defect the timing of the 
notice did not result in a detrimental effect upon the 
adjudication of the veteran's claim.  Following the issuance 
of the March 2004 correspondence, the veteran had ample 
opportunity to respond with supporting evidence and/or 
argument prior to the continuation of the denial of the claim 
(by way of a January 2006 SSOC), and the March 28, 2006 
certification of this case to the Board.  She has not 
informed the RO of any additional medical evidence pertaining 
to her claim which has not already been obtained.   

For these reasons, the Board finds that regardless of the 
timing of the subsequent VCAA notice letters, the veteran has 
been afforded "a meaningful opportunity to participate 
effectively in the processing of his claim by VA."  See 
Mayfield,    19 Vet. App. at 128, rev'd on other grounds, No. 
05-7157 (Fed. Cir. Apr. 5, 2006) (holding that section 
5103(a) notice provided after initial RO decision can 
"essentially cure the error in the timing of notice" so as 
to "afford a claimant a meaningful opportunity to 
participate effectively in the processing of... claim by 
VA") (citing Pelegrini II, 18 Vet. App. at 122-24).

Moreover, the RO has taken appropriate action to comply with 
the duty to assist the veteran with the development of her 
claim.  The RO has obtained the veteran's 
service medical records (SMRs), VA outpatient treatment 
records, and post-service hospitalization reports from the 
Tripler Army Medical Center.  An attempt to obtain any 
additional records from the Moncrief Army Hospital, resulted 
in a response from that facility that no other records for 
the veteran were available.  The RO has also arranged for her 
to undergo numerous VA examinations in connection with the 
claim on appeal.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  The veteran has submitted various personal 
statements, and has also provided testimony during an April 
2003 hearing before the undersigned VLJ.  
38 C.F.R. § 20.700(a).

In sum, the record reflects that the facts pertinent to the 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed," and it is 
"difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence he 
should submit to substantiate his claim."  Conway v. 
Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  Accordingly, the 
Board will address the merits of the claim.

Governing Law, Regulations and Legal Analysis

Service connection may be granted for any current disability 
that is the result of a disease or injury incurred or 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of 
a nexus between the claimed in-service disease or injury and 
the present disease or injury. See, e.g., Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability . . .").  See also Maggitt v. West, 202 
F.3d 1370, 1375 (Fed. Cir. 2000).

In determining whether service connection is warranted, VA 
is responsible for considering both the positive and 
negative evidence.  If the evidence, as a whole, 
is supportive or is in relative equipoise (i.e., about 
evenly balanced), then the veteran prevails.  Conversely, if 
the preponderance of the evidence is negative, then service 
connection must be denied.  See 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Based on the competent evidence that has been obtained with 
reference to the diagnosis and treatment of an umbilical 
hernia, there is evidence which establishes that the veteran 
presently experiences the disability claimed (including the 
diagnosis presented on a March 2004 VA gastrointestinal 
examination), and hence the remaining issue that must be 
resolved on the merits is whether this condition is 
attributable to an incident of military service.  On 
consideration of her SMRs, there is no indication of a 
diagnosis of an umbilical hernia, or confirmed or suspected 
diagnosis of any similar type of hernia injury.  These 
records show an approximate one and one-half month 
hospitalization from June to August 1986 in connection with a 
c-section delivery procedure, and discuss one or more 
conditions then treated with no reference to a hernia.  

Following the veteran's separation from active duty service 
in May 1990, there is    a June 2000 report from a military 
hospital which reflects that she had recently developed 
significant pain in the umbilical region, and a physical 
evaluation resulted in a diagnosis of an umbilical hernia, 
with the recommendation that she undergo a herniorrhaphy.  
She had this procedure shortly thereafter.  Thus,              
a potential basis for service connection would consist of 
medical evidence that established that the veteran's 
umbilical hernia, initially diagnosed post-service, is 
causally related to her military service.  See 38 C.F.R. § 
3.303(d).  See too, Hickson v. West, 12 Vet. App. 247, 253 
(1999).  This would include evidence of a medical 
relationship to any condition that had an onset during 
service, or as the veteran has alleged, to her specific 
occupational duties and responsibilities in service such as 
in the capacity of providing mechanical parts for military 
aircraft with a Medical Detachment (Air Ambulance) unit, 
during the time period from 1983 to 1986.  

The relevant evidence that involves the essential issue of 
medical nexus in the present case, however, tends to weigh 
against the veteran's claim when reviewed as to findings on 
the etiology of an umbilical hernia.  The report of a January 
2001  VA examination intended to address the cause and 
current nature of the disability claimed, indicated a 
diagnosis of status-post repair of an umbilical hernia, but 
did not then address whether this condition had any 
relationship to service -- the only finding then provided on 
the likely cause of a hernia, was that the umbilical hernia 
was considered a separate manifestation from the residuals of 
a c-section (which in itself the RO has since determined is a 
service-connected disability).  A further attempt was 
therefore conducted to clarify the etiology of an umbilical 
hernia through another, more comprehensive examination 
conducted in March 2004, as requested by the Board in its 
September 2003 prior remand.  

The report of this examination indicates that the veteran 
stated that she was a supply clerk in service and picked up 
boxes and batteries weighing up to 75 pounds routinely, and 
that she first noticed having intermittent pain in the 
hypogastrium    in 1997.  It was noted objectively that there 
was no spasm, abnormal movement, tenderness or guarding of 
the abdominal region.  The examiner discussed having reviewed 
the contents of the veteran's claims file, and recently 
obtained laboratory test results.  The diagnosis was rendered 
of an umbilical hernia.  Regarding the etiology of this 
disorder, the opinion expressed was that it was unlikely that 
the hernia was related to either the initial c-section 
performed in 1986, or activity related to occupational duties 
in service.  According to the physician, the veteran had 
multiple evaluations during and following service related to 
two separate         c-section procedures, but did not give 
any history about an umbilical hernia being commented on.  
Also noted was that she reported having pain in the umbilical 
area after 1997, and that was not stated in her documented 
medical history until 2000, and as a result, this condition 
was unlikely to be related to events prior to 1990.  He 
indicated that perhaps review of her civilian records could 
help establish when the umbilical hernia was first noted.  

These findings generally weigh against the presence of a 
causal relationship between the current hernia condition and 
service, and have an identified basis in the veteran's actual 
service records and recent medical examination.  It should be 
noted that factors for assessing the probative value of a 
medical opinion include the physician's access to the claims 
file and the thoroughness and detail of the opinion.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000); Black v. 
Brown, 5 Vet. App. 177, 180 (1993).  Also, the examiner's 
opinion presents a reasoned explanation for the conclusion 
which was provided.  See Hernandez-Toyens v. West, 11 Vet. 
App. 379, 382 (1998) (whether a physician has provided an 
identifiable basis for a medical opinion goes to the weight 
or credibility of the evidence in the adjudication of the 
merits of claim).  While he did indicate that it was possible 
that the veteran's civilian post-service treatment records 
could help to establish an earlier date of onset of a hernia, 
closer to separation from service, the efforts that have been 
undertaken so far to obtain additional evidence has not 
resulted in any evidence showing an earlier onset date.  The 
finding expressed by the March 2004 examiner also represents 
the only opinion that is of record concerning the issue of 
the likely cause of an umbilical hernia.   

The Board has taken into consideration the allegations of the 
veteran in adjudicating the current claim; however, since the 
veteran is a layperson, she does not have the necessary 
medical training and expertise to give a probative opinion on 
the cause of an umbilical hernia.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992). Accordingly, the preponderance 
of the evidence is unfavorable as to the veteran's claim for 
service connection for an umbilical hernia.  So the benefit-
of-the-doubt doctrine does not apply in the instant case, and 
under these circumstances, the claim must be denied.  
38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102.  See also Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).







ORDER

The claim for service connection for an umbilical hernia, to 
include post-operative residuals of a herniorrhaphy, is 
denied.    



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


